Appeal from a judgment of Supreme Court, Erie County (Buscaglia, J.), entered September 22, 2000, convicting defendant after a jury trial of, inter alia, promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of promoting prison contraband in the first degree (Penal Law § 205.25 [2]) and criminal possession of a weapon in the third degree (§ 265.02 [1]) arising from his possession of a shank. We reject the contention of defendant that Supreme Court erred in denying his motion to dismiss the indictment on the ground of selective prosecution. Although defendant established that he was the first inmate in the past two years to be prosecuted for felony possession of prison contraband, the People established in opposition to the motion that the charge resulted from a new joint policy of the District Attorney’s office and correctional facility officials to prosecute inmate crimes more vigorously. Indeed, the People established that several other inmates had since been prosecuted pursuant to the new policy and that the prosecution of defendant was merely the first. Thus, defendant failed to establish that the law was enforced with an “unequal hand” (People v Blount, 90 NY2d 998, 999 [internal quotation marks omitted]). We further conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495). Present — Green, J.P., Pine, Hurlbutt, Kehoe and Hayes, JJ.